—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered October 30, 1998, which dismissed the petition brought pursuant to CPLR article 78 to annul the determination of respondent New York City Employees’ Retirement System denying petitioner’s application for accident disability retirement benefits, unanimously affirmed, without costs.
Respondent’s determination, that petitioner’s slip and fall on accumulated water while checking a steam leak was not an “accident” qualifying him for accident disability benefits because the circumstances that caused his fall were reasonably within the risks involved in the performance of his routine duties as a stationary engineer, was rationally based and, accordingly, may not be judicially disturbed (see, Matter of Kehoe v City of New York, 81 NY2d 815, 816-817). The determination may also be sustained upon the medical proof that the claimed disability was the result of a chronic condition entirely unrelated to the trauma connected with this fall. Concur — Rosenberger, J. P., Wallach, Andrias and Friedman, JJ.